SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

411
KA 10-00504
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                                   ORDER

JAY SWINDON, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County (John
J. Brunetti, A.J.), rendered October 14, 2009. The judgment convicted
defendant, upon his plea of guilty, of unlawful surveillance in the
second degree, endangering the welfare of a child and criminal
possession of a weapon in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   April 26, 2013                          Frances E. Cafarell
                                                   Clerk of the Court